Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (this “Agreement”) is effective
as of January 1, 2017 (the “Effective Date”) by and between Spark Networks,
Inc., a Delaware corporation (the “Company”), and Robert O’Hare, an individual
resident in California (“Executive”).

WITNESSETH:

WHEREAS, the Company and Executive entered into an Employment Agreement
effective as of January 1, 2016 (the “Employment Agreement”); and

WHEREAS, the Company and Executive desire to make certain amendments to the
Employment Agreement as set forth in this Agreement.

NOW THEREFORE, in consideration of the mutual obligations herein contained, the
parties hereto, intending to be legally bound hereby, covenant and agree as
follows:

 

1. EMPLOYMENT

(a) The Company is employing Executive to render services to the Company in the
position of Chief Financial Officer. Executive shall perform such duties
commensurate with his position, subject to the control of the Board of Directors
of the Company (the “Board”), for the overall strategic direction and leadership
of the Company. Executive shall report to the Chief Executive Officer.

(b) Throughout the Term (as defined below), Executive shall devote his full
business time and undivided attention to the business and affairs of the Company
and its affiliates and subsidiaries, except for reasonable vacations and except
for illness or incapacity, but nothing in the Agreement shall preclude Executive
from engaging in charitable and public service activities provided such
activities do not materially interfere with the performance of his duties and
responsibilities under this Agreement.

 

2. TERM

The term of this Agreement (the “Term”) shall commence on the Effective Date and
shall continue until terminated pursuant to Section 4 hereof.

 

3. COMPENSATION

For services rendered by Executive during the Term of this Agreement, and for
his performance of all additional obligations of employment, the Company agrees
to pay Executive and Executive agrees to accept the following salary, other
compensation, and benefits:

(a) Base Salary. During the Term, the Company shall pay Executive a base salary
(the “Base Salary”) at the annual rate of $305,000 to be paid evenly over the
course of the year in accordance with the Company’s standard payroll policies.
During the Term, the Base Salary will not be increased or decreased.

(b) Short-Term Annual Cash Incentive. In addition to the Base Salary, Executive
shall be eligible to receive a short-term annual cash incentive (“STI”) payment
of $24,000 based upon specific operational goals to be determined by the Board
or the Compensation Committee. These operational goals will be set no later than
60 days following the beginning of the calendar year. For the avoidance of
doubt, Executive’s eligibility with respect to an STI payment for performance in
2016 shall be on the terms set forth in the Employment Agreement and shall not
be affected by the terms of this Agreement, which shall apply solely to STI
payments for performance in 2017 and subsequent periods.

(c) Benefits. Executive shall be entitled to participate, as long as he is an
employee of the Company, in any and all of the Company’s present or future
employee benefit plans, including without limitation pension plans,

 

1



--------------------------------------------------------------------------------

thrift and savings plans, insurance plans, and other benefits that are generally
applicable to the Company’s executives; provided, however, that the accrual
and/or receipt by Executive of benefits under and pursuant to any such present
or future employee benefit plan shall be determined by the provisions of such
plan.

(d) Business Expenses. Executive shall be reimbursed for all reasonable expenses
incurred in connection with the conduct of the Company’s business upon
presentation of evidence of such expenditures, including but not limited to
travel expenses incurred by Executive in the performance of his duties and
professional organization dues.

4. TERMINATION OF EMPLOYMENT. Subject to the terms and conditions of this
Section 4, either the Company or Executive may terminate Executive’s employment
at any time, with or without Cause (as defined in Section 4(g)), during the
Term. Any termination of Executive’s employment during the Term shall be
communicated by written notice of termination from the terminating party to the
other party (“Notice of Termination”). The Notice of Termination shall indicate
the specific provision(s) of this Agreement relied upon in effecting the
termination and a written statement of the reason(s) for the termination. A
Notice of Termination provided by either party shall not be effective for a
period of thirty (30) days after receipt of such Notice of Termination by the
other party. In the event the Executive’s employment terminates under Subsection
4(a) (Severance upon Involuntary Termination without Cause, Termination by
Executive with Good Reason or Termination by Executive after Retention),
Subsection 4(b) (Severance upon Change in Control), Subsection 4(c) (Effect of
Death or Disability) or Executive is terminated by Company for Cause, the
Company shall pay to Executive upon Executive’s termination of employment:
(i) the prorated Base Salary earned as of the date of Executive’s termination of
employment, plus (ii) the accrued but unused vacation as of the date of
Executive’s termination of employment plus (iii) a pro rata amount of
Executive’s STI payment for the year in which Executive’s employment terminates
based on the number of days Executive was employed by the Company during such
year (provided that in the event of Executive’s voluntary resignation during the
Retention Period (as defined below), Executive shall be entitled to a pro rata
amount of Executive’s STI as set forth below in Section 4(a)(i)). Any unvested
equity interests held by Executive shall be forfeited upon the employment
termination date, except as otherwise provided herein. Except as otherwise
provided in this Section 4 or in any other agreement between the Company and
Executive, the Company shall have no further obligation to make or provide to
Executive, and Executive shall have no further right to receive or obtain from
the Company, any payments or benefits in respect of the termination of
Executive’s employment with the Company during the Term of Employment.

(a) Severance upon Involuntary Termination without Cause, Termination by
Executive with Good Reason or Termination by Executive during Retention Period.

(i) In addition to any payments set forth above in Section 4, in the event that
the Company causes to occur an involuntary termination without Cause (as defined
in Section 4(g)), Executive resigns from employment with the Company for Good
Reason (as defined in Section 4(g)) or Executive voluntarily resigns after
May 31, 2017 but prior to July 31, 2017 (such period, the “Retention Period”),
Executive shall be entitled to a “Severance Package” that consists of the
following: (i) a single cash lump sum “Severance Payment” equal to 50% of
Executive’s Base Salary, payment to be made on the sixtieth (60th) day following
such termination, (ii) reimbursement of any COBRA payments paid by Executive in
the twelve (12) month period following Executive’s termination of employment to
the extent Executive is not eligible for similar coverage through another
employer, and (iii) in the event of Executive’s voluntary resignation during the
Retention Period, a pro rata amount of Executive’s STI payment for the year in
which Executive’s employment terminates based on the number of days Executive
was employed by the Company during such year.

(ii) Any STI payment will be determined after the books and records for the
respective period have been closed. If any plan pursuant to which severance
welfare benefits are provided is not, or ceases prior to the expiration of the
period of continuation coverage to be, exempt from the application of Section
409A under Treasury Regulation Section 1.409A-1(a)(5) or the Company is
otherwise unable to continue to cover Executive under its group health plans
without substantial adverse tax consequences, then an amount equal to each
remaining premium payment shall thereafter be paid to Executive as currently
taxable compensation in substantially equal monthly installments over the
continuation coverage period (or the remaining portion thereof). Executive’s
eligibility for any Severance Package will be conditional on Executive executing
a Separation Agreement that includes a general mutual release by the Company and
Executive in favor of the other and their successors, affiliates and estates to
the fullest extent permitted by law, drafted by and in a form reasonably
satisfactory to the Company and Executive, and Executive not

 

2



--------------------------------------------------------------------------------

revoking the mutual general release within any legally required revocation
period, if applicable, within the fifty-two (52)-day period following
termination. All legally required and authorized deductions and tax withholdings
shall be made from the Severance Payment, including for wage garnishments, if
applicable, to the extent required or permitted by law. Effective immediately
upon termination of employment, Executive shall no longer be eligible to
contribute to or to receive additional Company contributions as an active
participant in any retirement or benefit plan covering employees of the Company,
but shall continue to have all rights under each such plan that are afforded to
terminated employees and inactive participants.

(b) Severance upon Change in Control. In addition to any payments set forth
above in Section 4 (but not Section 4(a)), in the event of a Change in Control
(as defined below), and following the Change in Control, Executive resigns for
any of the three following reasons: (i) Executive’s Base Salary is reduced by
the Company; (ii) a reduction in Executive’s title, or a material reduction in
Executive’s duties, authorities, and/or responsibilities; or (iii) a requirement
by the Company, without Executive’s consent, that Executive relocate to a
location greater than thirty-five (35) miles from Executive’s place of
residence, then Executive shall be entitled to a “Severance Package” that
consists of the following: (i) a single cash lump sum “Severance Payment” equal
to 100% of Executive’s Base Salary, payment to be made on the sixtieth (60th)
day following such termination, and (ii) reimbursement of any COBRA payments
paid by Executive in the twelve (12) month period following Executive’s
termination of employment to the extent Executive is not eligible for similar
coverage through another employer. If any plan pursuant to which severance
welfare benefits are provided is not, or ceases prior to the expiration of the
period of continuation coverage to be, exempt from the application of Section
409A under Treasury Regulation Section 1.409A-1(a)(5) or the Company is
otherwise unable to continue to cover Executive under its group health plans
without substantial adverse tax consequences, then an amount equal to each
remaining premium payment shall thereafter be paid to Executive as currently
taxable compensation in substantially equal monthly installments over the
continuation coverage period (or the remaining portion thereof). Executive’s
eligibility for any Severance Package will be conditional on Executive executing
a Separation Agreement that includes a general mutual release by the Company and
Executive in favor of the other and their successors, affiliates and estates to
the fullest extent permitted by law, drafted by and in a form reasonably
satisfactory to the Company and Executive, and Executive not revoking the mutual
general release within any legally required revocation period, if applicable,
within the fifty-two (52)-day period following termination. All legally required
and authorized deductions and tax withholdings shall be made from the Severance
Payment, including for wage garnishments, if applicable, to the extent required
or permitted by law. Effective immediately upon termination of employment,
Executive shall no longer be eligible to contribute to or to receive additional
Company contributions as an active participant in any retirement or benefit plan
covering employees of the Company, but shall continue to have all rights under
each such plan that are afforded to terminated employees and inactive
participants.

(c) Effect of Death or Disability. In the event that Executive dies or
terminates employment by reason of a Disability (as defined in Section 4(g))
during the Term of Employment, Executive shall be entitled to (i) payment of the
unpaid prorated Base Salary earned as of the date of Executive’s death or
Disability (the “Measurement Date”), and (ii) reimbursement of any COBRA
payments paid by Executive or his estate or beneficiaries in the twelve
(12) month period following the Measurement Date; provided, however, that if any
plan pursuant to which severance welfare benefits are provided is not, or ceases
prior to the expiration of the period of continuation coverage to be, exempt
from the application of Section 409A under Treasury Regulation Section
1.409A-1(a)(5) or the Company is otherwise unable to continue to cover Executive
under its group health plans without substantial adverse tax consequences, then
an amount equal to each remaining premium payment shall thereafter be paid to
Executive or his estate or beneficiaries as currently taxable compensation in
substantially equal monthly installments over the continuation coverage period
(or the remaining portion thereof). All legally required and authorized
deductions and tax withholdings shall be made from the payments described in the
previous sentence, including for wage garnishments, if applicable, to the extent
required or permitted by law. Payment under this Section 4(c) shall be made not
more than once, if at all. In addition, Executive or Executive’s estate shall
have such rights with respect to Executive’s Membership Units as provided for in
the Operating Agreement.

(d) Statement Regarding Termination of Employment. In the event Executive’s
employment is terminated without Cause, or Executive resigns for Good Reason,
Executive and the Company will negotiate in good faith to reach an agreement on
a statement reflecting a benign reason for termination or resignation.

 

3



--------------------------------------------------------------------------------

(e) Ineligibility for Severance. Notwithstanding anything to the contrary in
this Agreement, Executive shall not be entitled to any Severance Package under
this Agreement if at any time during the Term of Employment, (a) Executive
voluntarily resigns or otherwise terminates employment with the Company other
than (i) during the Retention Period or (ii) for Good Reason, or (b) the Company
properly terminates Executive’s employment with Cause. Effective immediately
upon termination of employment, Executive shall no longer be eligible to
contribute to or to be an active participant in any retirement or benefit plan
covering employees of the Company.

(f) Taxes and Withholdings. The Company may withhold from any amounts payable
under this Agreement, including any benefits or Severance Payment, such federal,
state or local taxes as may be required to be withheld pursuant to applicable
law or regulations, which amounts shall be deemed to have been paid to
Executive.

(g) Definitions.

(i) “Cause” shall mean the occurrence during the Term of any of the following:
(i) formal admission to (including a plea of guilty or nolo contendere to), or
conviction of a felony, or any criminal offense involving Executive’s moral
turpitude under any applicable law, (ii) gross negligence or willful misconduct
by Executive in the performance of Executive’s material duties required by this
Agreement and such negligence or misconduct has been communicated to Executive
in the form of a written notice from the Board, and that Executive has not
substantially cured within thirty (30) days following receipt by Executive of
such written notice; or (iii) material breach of this Agreement by Executive
which breach has been communicated to Executive in the form of a written notice
from the Board, and that Executive has not substantially cured within thirty
(30) days following receipt by Executive of such written notice.

(ii) “Disability” shall mean, to the extent consistent with applicable federal
and state law (including, without limitation Section 409A), Executive’s
inability by reason of physical or mental illness to fulfill his obligations
hereunder for ninety (90) consecutive days or for a total of one hundred and
eighty (180) days in any twelve (12) month period which, in the reasonable
opinion of an independent physician selected by the Company or its insurers and
reasonably acceptable to Executive or Executive’s legal representative, renders
Executive unable to perform the essential functions of his job, even after
reasonable accommodations are made by the Company. The Company is not, however,
required to make unreasonable accommodations for Executive or accommodations
that would create an undue hardship on the Company.

(iii) “Good Reason” shall mean the occurrence during the Term of Employment of
any of the following: (i) a material breach of this Agreement by the Company
which is not cured by the Company within thirty (30) days following the
Company’s receipt of written notice by Executive to the Company describing such
alleged breach; (ii) Executive’s Base Salary is reduced by the Company; (iii) a
reduction in Executive’s title, or a material reduction in Executive’s duties,
authorities, and/or responsibilities; or (iv) a requirement by the Company,
without Executive’s consent, that Executive relocate to a location greater than
thirty-five (35) miles from Executive’s place of residence. Notwithstanding the
above, the occurrence of any of the events described in the foregoing sentence
shall not constitute Good Reason unless Executive gives the Company written
notice, within thirty (30) calendar days after Executive has knowledge of the
occurrence of any of the events described in the foregoing sentence, that such
circumstances constitute Good Reason and the Company thereafter fails to cure
such circumstances within thirty (30) days after receipt of such notice, and
Executive terminates his employment hereunder within ninety (90) days after such
event occurs.

(iv) “Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, (“Code”) and all applicable guidance promulgated thereunder.

(h) Nonduplication of Benefits. Notwithstanding any provision in this Agreement
or in any other Company benefit plan or compensatory arrangement to the
contrary, (i) any payments due under either Section 4(a), Section 4(b), or
Section 4(c) shall be made not more than once, if at all, (ii) payments may be
due under either Section 4(a), Section 4(b), or Section 4(c), but under no
circumstances shall payments be made under more than one of the following:
Section 4(a), Section 4(b), and Section 4(c), and (iii) Executive shall not be
entitled to severance benefits from the Company other than as contemplated under
this Agreement, unless such other severance benefits provide for larger benefits
than under this Agreement.

 

4



--------------------------------------------------------------------------------

5. NON-SOLICIT

(a) During Executive’s employment with the Company, and for a period of twelve
(12) months thereafter, Executive will not knowingly, separately or in
association with others, materially and substantially interfere with, impair,
disrupt or damage the Company’s relationship with any of the customers of the
Company with whom Executive has had contact by contacting them for the purpose
of inducing or encouraging any of them to divert or take away business from the
Company and to an enterprise that is in direct competition with the Company
Business; provided, however, that none of the foregoing restrictions shall
preclude Executive from being employed by a consulting, financial or advisory
firm that provides any advice or services to a person, enterprise or business
that is in competition with the Company so long as Executive does not personally
provide such advice or services to the competing person, enterprise or business.

(b) During Executive’s employment with the Company, and for a period of twelve
(12) months thereafter, Executive will not, knowingly, separately or in
association with others, materially and substantially, interfere with, impair,
disrupt or damage the Company’s business by directly contacting any Company
officers or key employees for the purpose of inducing or encouraging them to
discontinue their employment with the Company; provided, however, that the
foregoing provisions shall not (i) restrict Executive from directly or
indirectly making any general solicitation for employees, making a public
advertising or participating in any job fairs or recruiting workshops or
(ii) preclude Executive from soliciting and/or hiring any officer, key employee
or other person at any time (A) in the case of voluntary terminations, later
than six (6) months after such person’s termination of employment from the
Company and (B) in the case of all other terminations, after such person’s
termination of employment from the Company.

 

6. INDEMNIFICATION; INSURANCE

(a) During the Term of this Agreement and thereafter, the Company shall
indemnify Executive to the fullest extent permitted under California law from
and against any expenses (including but not limited to attorneys’ fees, expenses
of investigation and preparation and fees and disbursements of Executive’s
accountants or other experts), judgments, fines, penalties and amounts paid in
settlement actually and reasonably incurred by Executive in connection with any
proceeding in which Executive was or is made party or was or is involved (for
example, as a witness) by reason of the fact Executive was or is employed by or
serving as an officer or director of the Company or any of its affiliates. Such
indemnification shall continue as to Executive during the Term of this Agreement
and for so long thereafter as Executive may have exposure with respect to acts
or omissions which occurred prior to his cessation of employment with the
Company and shall inure to the benefit of Executive’s heirs, executors and
administrators. The Company shall advance to Executive all costs and expenses
incurred by him in connection with any proceeding covered by this provision
within 20 calendar days after receipt by the Company of a written request for
such advance. Such request shall include an undertaking by Executive to repay
the amount of such advance if it shall ultimately be determined that he is not
entitled to be indemnified against such costs and expenses.

(b) The Company agrees to purchase and maintain adequate Directors’ and
Officers’ liability insurance from a reputable, nationally recognized and
financially sound insurer with provisions that will provide coverage for
Executive as a director, officer and employee as well as coverage as a former
director, officer and employee following any termination of this Agreement or
Executive’s employment and service on the Board. Such insurance shall inure to
the benefit of Executive’s heirs, executors and administrators.

 

7. CHANGE IN CONTROL

(a) In the event of a Change in Control (as defined below), 100% of any
restricted stock units granted to Executive by the Company that are not yet
vested shall vest immediately upon such Change in Control.

(b) “Change in Control” shall mean (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of the 1934 Securities Exchange Act) or group becomes
the “beneficial owner” (as defined in Rule 13d-3 of the 1934 Securities Exchange
Act) or has the contractual right to acquire beneficial ownership, directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities; (ii) the consummation of the sale, lease or other disposition
by the Company of all or substantially all of the Company’s assets (including
any equity interests in subsidiaries); (iii) the

 

5



--------------------------------------------------------------------------------

consummation of a liquidation or dissolution of the Company; (iv) the
consummation of a merger, consolidation, business combination, scheme of
arrangement, share exchange or similar transaction involving the Company and any
other corporation (“Business Combination”), other than a Business Combination
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or its parent) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity or
its parent outstanding immediately after such Business Combination or (v) any
combination of the foregoing. Notwithstanding the foregoing, a Change in Control
shall not be deemed to occur solely as a result of (x) a repurchase or
redemption of securities (which is open to all stockholders) by the Company done
in the ordinary course of business and the purpose of which is not to effect a
Change in Control or (y) a rights issue, recapitalization, capitalization,
sub-division or consolidation or a share capital reduction and any other
variation of the capital of the Company and/or rights in respect thereof, or
capital distribution (being any distribution, whether in cash or in other
specie, out of capital profits or capital reserves (including share premium
account and any capital redemption reserve fund)) so long as in each instance it
is done either as part of a reincorporation merger or in the ordinary course of
business and in any event is not done to effect a Change in Control.

 

8. MISCELLANEOUS

(a) Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Company and its successors and assigns. Executive shall
not be entitled to assign any of Executive’s rights or obligations under this
Agreement without the Company’s written consent, provided that upon Executive’s
death, Executive’s named beneficiaries, estate or heirs, as the case may be,
shall succeed to all of Executive’s rights under this Agreement.

(b) Nonexclusivity Rights. Executive is not prevented from continuing or future
participation in any Company benefit, bonus, incentive or other plans, programs,
policies or practices provided by the Company subject to the terms and
conditions of such plans, programs, or practices.

(c) Entire Agreement. This Agreement supersedes any prior agreements or
understandings, oral or written, with respect to employment of Executive and
constitutes the entire Agreement with respect thereto. This Agreement cannot be
altered or terminated orally and may be amended only by a subsequent written
agreement executed by both of the parties hereto or their legal representatives,
and any material amendment must be approved by a majority of the voting
shareholders of the Company.

(d) Waiver. Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement

(e) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

(f) Litigation Costs and Expenses. In any action to enforce the terms of this
Agreement, the prevailing party shall be reimbursed by the non-prevailing party
for such prevailing party’s reasonable attorneys’ fees and costs, including the
costs of enforcing a judgment.

(g) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions, which shall remain in full force and effect.

(h) Interpretation; Construction. The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement. This
Agreement has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms. Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Agreement and have it reviewed by legal counsel, if desired, and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.

 

6



--------------------------------------------------------------------------------

(i) Arbitration. Any dispute, claim or controversy arising out of or relating to
this Agreement or the breach, termination, enforcement, interpretation or
validity thereof, including the determination of the scope or applicability of
this agreement to arbitrate, shall be determined by arbitration in Los Angeles,
California before three arbitrator(s). The arbitration shall be administered by
JAMS pursuant to its Comprehensive Arbitration Rules and Procedures. Judgment on
the Award may be entered in any court having jurisdiction. This clause shall not
preclude parties from seeking provisional remedies in aid of arbitration from a
court of appropriate jurisdiction, in which case each party consents to the
jurisdiction and venue of the state and federal courts located in Los Angeles,
California. All forum costs related to such arbitration shall be borne by the
Company.

(j) Notices. Any notices, requests or other communications provided for by this
Agreement shall be sufficient if in writing and if sent by registered or
certified mail to Executive at the last address he has filed in writing with the
Company or, in the case of the Company, at its principal offices.

(k) Cooperation. If Executive is no longer employed by the Company for any
reason, Executive and the Company shall in good faith negotiate future
cooperation by Executive as reasonably requested by the Company at a reasonable
rate for a period of no less than six (6) months.

 

9. COMPLIANCE WITH CODE SECTION 409A

With respect to any compensation payable or benefits to be provided under this
Agreement that are subject to Section 409A, this Agreement is intended to comply
with the provisions of Section 409A. In furtherance of this intent, to the
extent that any compensation payable or benefits to be provided under this
Agreement are subject to Section 409A, this Agreement shall be interpreted,
operated, and administered in a manner consistent with these intentions, and the
parties agree to amend this Agreement further (if necessary) in order to avoid
the adverse tax consequences of Section 409A. Notwithstanding any other
provision of this Agreement to the contrary, no severance pay or benefits to be
paid or provided to Executive, if any, pursuant to this Agreement that, when
considered together with any other severance payments or separation benefits,
are considered deferred compensation under Section 409A (together, the “Deferred
Payments”) will be paid or otherwise provided until Executive has had a
“separation from service” within the meaning of Section 409A. Similarly, no
severance payable to Executive, if any, that otherwise would be exempt from
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be
payable until Executive has had a “separation from service” within the meaning
of Section 409A. Each payment and benefit payable under this Agreement is
intended to constitute a separate payment and the right to a series of
installment payments under this Agreement will be treated as a right to a series
of separate payments. If Executive is a “specified employee” within the meaning
of Section 409A at the time of his “separation from service” (within the meaning
of Section 409A), then the Deferred Payments that would otherwise be payable
within the six (6) month period following his separation from service will be
paid in a lump sum on the date six (6) months and one (1) day following the date
of his separation from service (or the next business day if such date is not a
business day). All subsequent Deferred Payments, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit. If
Executive dies following his separation from service, but prior to the six
(6) month anniversary of his separation from service, then any payments delayed
in accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of his death and all other Deferred
Payments will be payable in accordance with the payment schedule applicable to
each payment or benefit.

 

10. COMPLIANCE WITH CODE SECTION 280G

In the event that it is determined by the Company in its sole discretion that
any payment or benefit to the Executive under this Agreement, or otherwise,
either cash or non-cash, that the Executive has the right to receive from the
Company, including, but not limited to, accelerated vesting or payment of any
deferred compensation, restricted stock or any benefits payable to Executive
under any plan for the benefit of employees, would constitute an “excess
parachute payment” (as defined in Section 280G of the Code), then such payments
or other benefits will be either (a) delivered in full, or (b) delivered as to
such lesser extent which would result in no portion of such payments or benefits
being subject to excise tax under Section 4999 of the Code, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the excise tax imposed by Section 4999 of the Code, results in
the receipt by Executive on an after-tax basis of the greatest amount of
payments and benefits, notwithstanding that all or some portion of such payments
or benefits may be taxable under Section 4999 of the Code. The order in which
the payment will be reduced are (i) cash payments; (ii) equity-based payments
that are taxable; (iii) equity-based

 

7



--------------------------------------------------------------------------------

payments that are not taxable; (iv) equity-based acceleration; and (v) other
non-cash forms of benefits. Within any such category of payments and benefits
(that is, (i), (ii), (iii), (iv) or (v)), a reduction shall occur first with
respect to amounts that are not “deferred compensation” within the meaning of
Section 409A of the Code and then with respect to amounts that are. In no event
will Executive have any discretion with respect to the ordering of payment
reductions.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

 

SPARK NETWORKS, INC.

 

By:  

/s/ Daniel Rosenthal

Name:   Daniel Rosenthal Title:   Chief Executive Officer

ROBERT O’HARE

 

/s/ Robert O’Hare